Citation Nr: 9917992	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-23 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from April 1975 to June 1976.

This appeal arose from a December 1995 RO rating decision, 
which denied the veteran's claim of entitlement to service 
connection for a skin rash.


FINDING OF FACT

No competent (medical) evidence has been submitted linking 
any current skin disorder to the veteran's period of active 
military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a skin disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

The veteran's March 1975 entrance examination reveals no 
pertinent abnormalities.

A September 1975 service medical record (SMR) entry reveals 
the veteran's complaint of a rash on his face from shaving, 
diagnosed as folliculitis.  

A November 1975 SMR entry reveals that the rash cleared up 
with good results and no further treatment needed.

A March 1976 SMR entry reports the veteran's complaint of 
rash all over his body for two days.  The rash spread from 
his arm to chest and legs.  The veteran was later diagnosed 
with questionable pityriasis rosea.

The veteran's June 1976 separation examination reveals no 
pertinent abnormalities, including no references to skin or 
skin rash.

Treatment reports from the University of Arkansas Medical 
Center, a private facility, covering the period of November 
1979 to January 1981 reveal no treatment referable to skin 
rash.

A March1982 VAMC outpatient treatment report reveals the 
veteran's complaint of a rash on his face for two weeks.  The 
noted diagnosis is fungal infection.

A January 1983 VAMC treatment report reveals the veteran's 
complaint of a rash on his back for two weeks.  The examiner 
noted that the rash appeared to look like ringworm.  Circular 
eruptions on the mid-back looked like tinea.  The resulting 
diagnosis was fungal eruption.

Treatment reports from St. Vincent's Medical Center, a 
private facility, covering the period of August 1989 to 
November 1989 reveal no treatment referable to skin rash.

VAMC outpatient treatment reports for the period of August 
1994 to September 1995 are of record.  Pertinent entries 
include an October 1994 entry report of the veteran's 
complaint of a rash on his left forearm and on and off flares 
ups with itching; preliminary diagnosis of psoriasis; the 
veteran's reported strong feelings that his rash condition is 
related to service; examination findings of scaly plagues on 
the forearms, back to hands, and elbows.  The noted diagnosis 
was psoriasis, treated with cream.  April 1995 entries 
reflect continued complaints of skin rash, treatment with 
cream, flare ups with lesions that were scaly and itching on 
both arms; and the veteran's report of having the same 
condition since 1976.  The veteran was also advised to remove 
his wristwatch.  A May 1995 entry includes essentially the 
same references and the veteran's claim of having a rash on 
his legs and groin area and his refusal to be examined.  The 
noted diagnosis is eczema.  An additional May 1995 entry 
includes the examiner's explanation of what psoriasis is; no 
finding of psoriasis upon examination, but rather eczema, 
non-specific type; and the examiner's notation that the 
veteran was upset with his finding that psoriasis "is 
probably not related to the military."  A May 1995 
dermatology consultation notes the veteran's on and off 
history of eczema/psoriasis of the hands, arms, and legs.  
The veteran was observed with a 3 x 3 plague over his 
forearm, none on his back or front, none on his legs, one on 
his right foot.  The resulting diagnoses included mild 
psoriasis and nummular dermatitis.  During September 1995 the 
veteran was provided with additional flucinonide cream for a 
right foot rash.   

A private physician submitted a letter received on June 1995 
that includes the veteran's May 1995 treatment for a skin 
rash and the veteran's report of having a skin condition that 
started twenty years prior during 1976.  According to the 
veteran, he had been treated and diagnosed by several doctors 
with resulting diagnoses ranging from Atopic Dermatitis to 
Psoriasis, with the cause still unknown.  Upon examination 
the skin showed extensive maculopapular rashes of various 
sizes, some round in shape and some irregular in shape, 
scattered over the arms, legs, and body.  The examiner's 
diagnoses included atopic dermatitis.  Inhalant tests showed 
positive reactions to several inhalants.

The veteran underwent a June 1995 VA examination.  The 
veteran stated that his skin rash broke out in 1975, and 
complained of itching.  Objective findings included finding 
patches of dry scaly rash; 1 patch in the left upper back; 
primary areas on the forearms and wrists, bilaterally; one to 
two patches on the thighs, bilaterally; and patches in the 
medial malleolus, bilaterally.  The characteristic of the 
lesions was identified as eczema, as well as a resulting 
diagnosis of eczema.

The veteran underwent a January 1996 VA examination that 
includes the veteran's report of a twenty-year history of 
having a rash on the left forearm and right foot off and on.  
Pertinent findings included a large patch of hyper-pigmented 
skin with scaling on the dorsum of the right foot; no lesions 
on the left forearm; and a normal neurological examination.  
The noted diagnosis was eczematous dermatitis.

February 1996, December 1996 and February 1997 VAMC treatment 
reports note the veteran's May 1995 diagnosis of eczema and 
the veteran's report of service incurrence.

A March 1997 VA examination report notes the veteran's 
history of eczema and normal clinical evaluation of the 
veteran's skin.

April 1997 VAMC treatment reports note questionable 
psoriasis/eczema and left wrist scaly white epidimis.

The veteran underwent a November 1998 VA examination, during 
which time the examiner noted his review of the veteran's 
claim folder, service medical records, and administrative 
records.  The veteran's noted complaints included itching, 
burning, pain, and interference with sleep and infective 
cream.  Pertinent examination findings included a skin 
abnormality on the volar side of the left wrist the size of 5 
centimeters x 3 centimeters wide; thickened skin with grayish 
color with accentuated surface relief with several micro-
fissures visible, transverse, visible on enclosed photos; 
faint scaling demonstrated by scraping with blade that 
revealed no fungal elements; no ulceration, no exfoliation, 
and minimal crust-scaling; manifestations of itching, 
burning, pain and insomnia with noted with some degree of 
suspected confabulatory tendency.  Diagnostic and clinical 
tests revealed no elements of fungal or parasitic or other 
nature found.  The noted diagnoses was lichen simplex 
chronicus of the left wrist (5 x 3 cm); synonyms with 
neurodermatitis; which was etiologically noted to be a 
variant of endogenous "eczema", i.e., Atopic Dermatitis, 
with emotional stress situations.   The examiner noted that 
the left wrist lesion was the only skin abnormality, 
including no abnormalities of the skin, hairy scalp and 
orificia.  The examiner further noted that the diagnosis of:

 "Lichen simplex chronicus" does not 
constitute a "disability" in the extent 
the condition is clinically present 
today.

The examiner then noted that there was a "zero percent" 
likelihood that his current skin disability is causally 
related to the skin pathology shown to have been present in 
service. 


ANALYSIS

As noted above, the threshold question in all cases is 
whether the claim is well grounded under 38 U.S.C.A. § 
5107(a).  A veteran claiming entitlement to VA benefits has 
the burden of submitting supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible, that is one which is meritorious on its 
own or capable of substantiation.  Tirpak v. Derwinski, supra 
at 609-611.  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See Grottveit 
v. Brown, supra at 92-93.  In order for a claim to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability. See Rabideau v. 
Derwinski, supra; and evidence of incurrence or aggravation 
of a disease or injury in service.  See Caluza v. Brown, 
supra at 506; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 
3.304.  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  See Grottveit at 
93.  Furthermore, a claim that is not well grounded must be 
denied.  See 38 U.S.C.A. § 7105(d)(5) (West 1991); See also 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

As stated above, a well-grounded claim first requires medical 
evidence of a current disability.  Caluza, 7 Vet. App. at 
506.  In this case, after careful review of the record, the 
Board finds sufficient evidence that the veteran currently 
has what has been previously diagnosed as eczema dermatitis 
and psoriasis.  These diagnoses were the result of various VA 
providers who provided the veteran outpatient treatment 
generally since April 1995.  Further, a private examiner also 
noted a May 1995 diagnosis of atopic dermatitis.  The Board 
will construe this evidence as sufficient to indicate the 
veteran has a current disability.  Thus, the claimant has met 
his obligation as to the first requirement for a well-
grounded claim. 38 U.S.C.A. §§ 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. at 505; Brammer v. Derwinski, 3 Vet. App. at 225; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The second requirement of a well-grounded claim is evidence 
of disease or injury incurred in or otherwise related to 
service.  See 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998); 
Robinette, 8 Vet. App. 69; Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); and Caluza, 7 Vet. App. at 506.  This requirement 
may be met with lay or competent medical evidence, depending 
upon the nature of the disease or injury.  In this instance, 
the veteran service medical records show treatments for skin 
rash that resulted in a diagnosis of questionable pityriasis 
rosea, and the veteran has submitted numerous statements 
reflective of continued symptomatology associated with skin 
rash.  Thus, the Board finds that he has presented evidence 
of an injury in service and this is sufficient to satisfy the 
second element of a well-grounded claim.  On the other hand, 
the veteran as a lay party is clearly not competent to 
establish the presence of what is currently diagnosed as 
"Lichen simplex chronicus" in service or within one year 
thereafter merely by his evidentiary assertions, as the 
diagnosis of that disease requires medical expertise.  
Grottveit, 5 Vet. App. at 92-93.

Ultimately, however, the veteran has not satisfied the third 
element of a well-grounded claim and thus he has not met his 
initial obligation to come forward with a well-grounded 
claim.  The thrust of the veteran's claim is that he 
sustained skin rash during service and that the intermittent 
diagnoses of eczema or psoriasis are related to his service 
incurred rash.  As set forth above, service medical records 
show treatment and a diagnosis associated with skin rash.  
However, the veteran's separation examination does not 
indicate abnormalities associated with a skin disorder.  

Although the veteran submitted a June 1995 statement from a 
private examiner and numerous VAMC outpatient treatment 
records showing treatment for complaints of skin rash 
beginning on March 1982, but more consistently during August 
1994 to May 1995, none of the private medical records or VA 
examination reports allege or provide a medical opinion that 
the veteran's current skin condition was incurred during 
service or was otherwise caused by events set forth in 
service medical record entries.  Thus, the Board finds no 
competent evidence from which to conclude that his current 
skin condition was incurred in or related to his service.  
Reports of history transcribed by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, do not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet.App. 406 (1995). 

The Board has carefully considered the veteran's statements 
indicating that he believes that his skin condition is 
related to some unidentified event in service, other than as 
the result of shaving.  However, through the veteran's 
statements alone, he cannot meet the burden imposed by 
section 5107(a) as to a relationship between his disability 
and service because lay persons are not competent to offer 
medical opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Overall, no evidence of record relates the veteran's current 
skin condition to service.  Rather, the VA examiner who 
conducted the veteran's November 1998 examination, stated 
that there was a zero percent likelihood that his current 
skin condition is causally related to skin pathology shown 
during service.  Thus, the veteran has failed to submit 
competent evidence to satisfy all of the elements of the test 
enunciated in Caluza, supra; Grottveit, 5 Vet. App. at 92-93.  
Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well grounded claim for service connection, as imposed 
by 38 U.S.C.A. § 5107(a) (West 1991); see also 38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998). 

The Board has considered whether the claimant can meet his 
obligation to present the nexus element of a well-grounded 
claim with lay evidence of chronicity or a continuity of 
symptoms.  38 C.F.R. §§ 3.303(b) and (d); Savage, supra.  
Here again, the veteran's skin condition was not manifest, at 
best, until almost six years following service discharge.  
Further, service medical record entries were not reflective 
of a chronic skin disorder.  Thus, there is no evidence 
establishing a chronic disability in service, nor within the 
applicable presumptive period following service discharge.  
While the veteran is competent to report manifestations 
perceptible to a lay party, he is not competent to link those 
perceptions to a disability that is not itself perceptible to 
a lay party.  Thus, the "disability" of lichen simplex 
chronicus is clearly not a disability perceptible to a lay 
party.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998); see also, Grottveit 
v. Brown and Lathan v. Brown, supra.  

In conclusion, while the veteran was given the opportunity to 
present alternative documents throughout the administration 
of his appeal, relevant evidence identified by the veteran 
have been retrieved and he has not identified any other 
obtainable evidence that would make his claim well grounded.   
Beausoleil v. Brown, 8 Vet. App. at 465; see also Franzen v. 
Brown, 9 Vet. App. 235 (1996) and Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Although where a claim is not well 
grounded, the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim, the VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991 & 
Supp. 1998) to advise a claimant of evidence needed to 
complete the application.  Robinette v. Brown, 8 Vet. App. 69 
(1995), Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu, 2 Vet. App. at 494 (1992).  The Board finds that 
this obligation was satisfied throughout the veteran's 
appeal, including RO letters submitted to the veteran, 
ratings decisions of record, the statement of the case, and 
the supplement statement of the case.  The Board notes that 
the August 1998 RO letter, which followed the Board's August 
1998 Remand Order, gave the veteran an additional opportunity 
to submit evidence, and included specific guidance thereto 
pertaining to his claim.  Although informed of the specific 
evidence required to support his claim, the veteran has 
essentially relied on his lay assertions, VAMC treatment 
reports, and a June 1995 private medical report that included 
the veteran's report of service incurrence, all of which can 
not make his claim plausible and he has not provided any 
indication of the existence of additional evidence that would 
make his claim plausible.  Epps v. Gober, 126 F.3d at 1468; 
Robinette v. Brown, supra.  Therefore, no further action is 
required to apprise the veteran of the evidence needed to 
complete his application.  

Thus, it is clear that the veteran's claims of service 
connection for a skin rash remains not well grounded.  In the 
absence of a well-grounded claim, the appeal for service 
connection for a skin disorder must be denied.  Edenfield, 
supra.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which apparently 
denied the claim on the merits, the veteran has not been 
prejudiced by the decision.  In assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See also Myers v. Brown, 9 Vet. App. 425, 432 
(1996).


ORDER

Entitlement to service connection for a skin disorder is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

